Title: From George Washington to David Humphreys, 14 January 1784
From: Washington, George
To: Humphreys, David



My dear Humphrys
Mount Vernon 14th Jan. 1784

I have been favored with your letter of the 6th—Be assured that there are few things which would give me more pleasure than opportunities of evincing to you the sincerity of my friendship, & disposition to render you services at any time when it may be in my power.
Although all recommendations from me to Congress must now be considered as coming from a private character, yet I enter

very chearfully into your views; and as far as my suggesting of them to that Honble Body, accompanied by my testimonial of your competency to the execution of the duties of either of the Offices in contemplation will go you have them freely, & the enclosed letter, which is a copy of the one I have written to Congress on the occasion will be an evidence of my good wishes whatever may be the success.
I cannot take my leave of you without offering those acknowledgements of your long & zealous Services to the public which your merits justly entitle you to & a grateful heart should not withhold—and I feel very sensibly the obligations I am personally under to you for the Aid I have derived from your abilities for the chearful assistance you have afforded me upon many interesting occasions, and for the attachment which you have always manifested towards me. I shall hold in pleasing remembrance the friendship & intimacy which has subsisted between us and shall neglect no opportunity on my part to cultivate & improve them, being with unfeigned esteem & regard Dr Sir Yr Most Affecte friend & obedt Servt

Go: Washington

